Citation Nr: 0736004	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, 
New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
June 15, 2004 to June 21, 2004.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

According to the statement of the case (SOC) issued in this 
instance, the veteran had active service from November 1961 
to November 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Northport, New York.

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled and subsequently held in August 2007 before the 
undersigned Veterans Law Judge (VLJ).  The veteran and his 
wife testified at the hearing, and the transcript is of 
record.


REMAND

The veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received from June 15, 2004 to 
June 21, 2004 at the New Island Hospital in Bethpage, New 
York.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 17.1000-17.1008 (2007).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

The veteran's initial claim was denied in December 2004 on 
the basis that care and services were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Subsequent denial letters 
issued by VA for services rendered by other providers during 
that time stated that VA facilities were feasibly available 
to provide the care.  

The veteran's wife testified at an August 2007 Travel Board 
hearing that on the evening of June 15, 2004, the veteran was 
asleep on the couch and later awoke with back pain.  The 
veteran's pain radiated "to the front" and became 
progressively worse.  He began sweating and was pale, clammy, 
and nauseated.  The veteran described his pain at that time 
as "unbelievable."  

The veteran's wife testified that she contacted the VA 
Medical Center (VAMC) in Northport, which was approximately 
an hour drive from the veteran's home, and was told to take 
the veteran to the local emergency room for treatment.  The 
veteran was subsequently admitted to a private hospital from 
the emergency room and initially diagnosed as having 
gallstones.  The veteran's wife further testified that she 
contacted VAMC Northport again the following morning to 
inquire about having her husband transferred to a VA medical 
facility.  At that time, the veteran's wife testified that 
the attending nurse had spoken with VA, and that no beds were 
available at VAMC Northport.  Consequently, the attending 
nurse reported that VA authorized the veteran to remain at 
the hospital until a bed was available at VAMC Northport.  

The Board observes that a payment/billing report dated May 
2005 appears to suggest that the veteran's entire hospital 
stay was authorized.  Specifically, a notation on the report 
shows the admission date as June 15, 2004 and the discharge 
date as June 21, 2004.  Additionally, the number "6" 
appears in a category titled "Authorized Care."  The Board 
finds the meaning of this number unclear, and requests that 
the VAMC review it, and explain it in a supplemental 
statement of the case (SSOC) as it may have bearing on the 
veteran's claim. 
In a January 2005 letter to VA, the veteran stated that his 
wife spoke with a VA employee, M. Henderson, on the morning 
of June 16, 2004.  M. Henderson purportedly assured the 
veteran's wife that VA would "cover the costs" of the 
veteran's treatment until he was stable for transfer to a VA 
medical facility.  The veteran also stated that M. Henderson 
volunteered to serve as a liaison between the hospital, VA, 
and the veteran, assisting with the transfer if necessary.  
This raises the issue as to whether there was prior 
authorization for the private inpatient treatment.  See 
38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52-54 (2007).

According to 38 C.F.R. § 17.54, the admission of a veteran to 
a non-Department of Veterans Affairs hospital at Department 
of Veterans Affairs expense must be authorized in advance.  
In the case of an emergency which existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran or by others in his behalf is dispatched to the 
Department of Veterans Affairs for veterans in the 48 
contiguous States and Puerto Rico, within 72 hours after the 
hour of admission, including in the computation of time 
Saturday, Sunday, and holidays. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  VA is also required to make reasonable efforts to 
help a veteran obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Here, the veteran's wife indicated that 
she contacted VA within 72 hours after the emergency 
treatment was rendered, and that M. Henderson stated either 
directly to her or to the attending nurse, Vicky (last name 
unknown), that private treatment was authorized.  Thus, VAMC 
Northport should obtain any and all documents from M. 
Henderson connected with this current claim, including 
reports of contact, and associate these documents with the 
veteran's duplicate Combined Health Record (CHR). 

Medical records associated with the veteran's duplicate CHR 
reveal that the veteran was eventually diagnosed as having 
acute necrotizing cholecystitis, gangrenous, with thrombi in 
mural vessels and cholelithiasis.  A. Rochman, M.D. 
subsequently performed a laproscopic cholecystectomy, and 
removed the veteran's gallbladder on June 18, 2004.  The 
veteran's course of treatment was complicated by a fever.  

A VA Form 10-2649A completed by F. Munnley, Director of 
Social Work Discharge Planning, indicated that the veteran 
had no insurance, and that he was not service-connected for 
any disabilities.  The form also indicated that the veteran 
was not stable for transfer on June 16, 2004.  The next entry 
on that same form is dated June 21, 2004 and shows that the 
veteran was discharged.  

A May 2005 Fee-Basis Committee memorandum signed by VA's 
Chief Surgical Service, found the veteran to be stable for 
transfer on either June 15 or June 16, 2004 based on a review 
of the information contained in the veteran's medical chart.  
However, the Chief Surgical Service failed to provide a 
rationale or cite to specific evidence to support this 
conclusion.  

Finally, the Board notes that the veteran reports that he was 
enrolled in the VA healthcare system and that he received VA 
medical treatment within the 24-month period preceding the 
claimed emergency treatment in June 2004.  Documentation 
thereof is not associated with the duplicate CHR.  VA 
treatment records for the 24-month period prior to the 
emergency treatment should be obtained and associated with 
the duplicate CHR.  The Board is also unable to verify 
whether the veteran has any service-connected disabilities 
based on the evidence contained in the duplicate CHR.

Accordingly, the case is REMANDED for the following action:

1.  VAMC Northport should associate 
documentation with the duplicate CHR that 
shows whether the veteran has any service-
connected disabilities.  All efforts to 
obtain this information should be fully 
documented, and the information obtained 
should be associated with the veteran's 
duplicate CHR.

2.  VAMC Northport should associate with 
the duplicate CHR documentation regarding 
whether the veteran's enrollment in the VA 
healthcare system and his receipt of VA 
medical treatment was within the 24-month 
period preceding the emergency treatment 
in June 2004.  For example, copies of 
medical records within that time frame or 
a listing of medical appointments during 
the time frame would be sufficient.  All 
efforts to obtain this information should 
be fully documented, and the appropriate 
VA facility should provide a response if 
no such treatment has been rendered during 
the specified time period.  VA will end 
its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

3.  After the above development is 
completed, the issue must be referred to 
the appropriate VA specialist.  The 
duplicate CHR and a copy of this remand 
must be made available to the specialist.  
The specialist should note that the 
duplicate CHR and the remand have been 
reviewed.  The specialist is asked to 
provide an opinion as to whether the 
treatment initiated on June 15, 2004 and 
concluded on June 21, 2004 constituted a 
medical emergency of such nature that 
delay would have been hazardous to life or 
health.  The specialist should also 
consider whether an attempt to use a VA 
facility beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  The 
specialist must provide a complete 
rationale for any stated opinion.  

Additionally, the specialist is asked to 
express an opinion as to if/when the 
veteran could have been safely discharged 
or transferred to a VA or other Federal 
facility (i.e., an opinion as to if/when 
the veteran was stabilized).  In 
particular, the specialist is asked to 
comment on the June 2004 report by F. 
Munnley as well as the May 2005 memorandum 
by VA's Chief Surgical Service.  According 
to 38 C.F.R. § 17.1001(d), the term 
stabilized means that no material 
deterioration of the emergency medical 
condition is likely, within reasonable 
medical probability, to occur if the 
veteran is discharged or transferred to a 
VA or other Federal facility.  The 
specialist must provide a complete 
rationale for any stated opinion.

4.  The appropriate VA official should 
state in writing whether a VA facility 
suitable for treating the veteran's 
condition was feasibly available from June 
15, 2004 to June 21, 2004.  In determining 
whether a VA facility was feasibly 
available, consideration must be given to 
the urgency of the veteran's condition and 
the length of any delay that would have 
been required to obtain treatment from a 
VA facility.  The duplicate CHR must be 
documented to provide the name and 
location of all feasibly available VA 
facilities, if any.

5.  VAMC Northport should obtain any and 
all documents from M. Henderson connected 
with this current claim, including reports 
of contact, and associate these documents 
with the veteran's duplicate CHR.  In 
particular, the VAMC should obtain any and 
all reports of contact from M. Henderson 
created after speaking with the veteran's 
wife and/or staff at the private hospital 
that is related to the issue of prior 
authorization and whether a VA facility 
was feasibly available. 

6.  VAMC Northport should associate copies 
of the outstanding medical bills with the 
duplicate CHR.

7.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the all evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  In particular, VAMC 
Northport should review the 
payment/billing report dated May 2005 
which appeared to suggest that the 
veteran's entire hospital stay was 
authorized.  Specifically, the VAMC is 
asked to comment on the meaning of a 
notation which shows the number "6" in a 
category titled "Authorized Care."  
Additionally, the VAMC is asked to 
indicate whether the veteran received 
prior authorization for this private 
hospitalization from VAMC personnel.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



